IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-90,710-02


                  EX PARTE FERNANDO RAFAEL FERREIRA, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1374581-B IN THE 179TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Applicant was convicted of aggravated robbery with a deadly weapon and sentenced to thirty-

five years’ imprisonment. The Fourteenth Court of Appeals affirmed his conviction. Ferreira v.

State, No. 14-15-00767-CR (Tex. App. — Harris [14th Dist.], Dec. 29, 2016). Applicant filed this

application for a writ of habeas corpus in the county of conviction, and the district clerk forwarded

it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

        Applicant contends that trial counsel was ineffective because he denied Applicant the right

to testify at trial. Applicant has alleged facts that, if true, might entitle him to relief. Strickland v.

Washington, 466 U.S. 668 (1984); Jackson v. State, 766 S.W.2d 504, 508 (Tex. Crim. App. 1985).

Accordingly, the record should be developed. The trial court is the appropriate forum for findings
                                                                                                       2

of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order trial counsel to

respond to Applicant’s claim. In developing the record, the trial court may use any means set out

in Article 11.07, § 3(d). If the trial court elects to hold a hearing, it shall determine whether

Applicant is indigent. If Applicant is indigent and wants to be represented by counsel, the trial court

shall appoint counsel to represent him at the hearing. See TEX . CODE CRIM . PROC . art. 26.04. If

counsel is appointed or retained, the trial court shall immediately notify this Court of counsel’s

name.

        The trial court shall make findings of fact and conclusions of law as to whether trial counsel’s

performance was deficient and Applicant was prejudiced. The trial court may make any other

findings and conclusions that it deems appropriate in response to Applicant’s claim.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: November 3, 2021
Do not publish